DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim requires that the plurality of interconnects already recited in claim 1 comprises two or more copper interconnects. The recitation of a plurality of interconnects formed from copper would necessarily include two or more copper interconnects.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the second heat sink is connected to the second thermal via with a second copper-based interconnect . . . .” It is not known if a second copper-based interconnect is one of the plurality of copper-based interconnects from claim 20, or if this is a second copper-based interconnect in addition to the plurality of copper-based interconnects.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11 are rejected under 35 U.S.C. 102(a)(2) as anticipated by US Patent Application Publication No. 2020/0006293 to Sankman et al. or, in the alternative, under 35 U.S.C. 103 as obvious over Sankman et al. in view of Nanoparticle Assembly and Sintering Towards All-Copper Flip Chip Interconnects to Zürcher et al.
Regarding claims 1, 6 and 10, Sankman et al. teach an electronic assembly comprising: 
a package substrate (170); and 
a plurality of interconnects (112, 142) of different types in direct or indirect contact with the package substrate;
wherein each interconnect or a portion thereof comprises copper (¶¶ [0029], [0031]).
Sankman et al. do not teach a bulk copper matrix formed from fusion of copper nanoparticles or a reaction product formed from copper nanoparticles. However, this is considered a product by process limitation and does not add weight to product claim limitations.
	Alternatively
	Sankman et al. teach an electronic assembly comprising: 
a package substrate (170); and 
a plurality of interconnects (112, 142) of different types in direct or indirect contact with the package substrate;
wherein each interconnect or a portion thereof comprises copper (¶¶ [0029], [0031]).
Sankman et al. do not teach a bulk copper matrix formed from fusion of copper nanoparticles or a reaction product formed from copper nanoparticles. 
	Zürcher et al. teach that low temperature methods of forming all-copper interconnects from a bulk copper matrix formed from fusion of copper nanoparticles (Abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Zürcher et al. into the invention of Sankman et al. since it is desirable to mitigate electromigration risks resulting from high temperature annealing.
 	Regarding claims 2, 4 and 8, Sankman et al. teach an electronic assembly, wherein the plurality of interconnects comprises, a copper-based flip chip connection (¶ [0028]). 
	 Regarding claim 3, Sankman et al. do not explicitly teach an electronic assembly wherein there are no interconnects of any type lacking copper in direct or indirect contact with the package substrate. Zürcher et al. teach Zürcher et al. teach all copper flip chip interconnects. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Zürcher et al. into the invention of Sankman et al. since it is desirable to mitigate the parasitic effect of solder based interconnects. Zürcher et al., Abstract.
	Regarding claims 5 and 7, Sankman et al. teach an electronic assembly, wherein the plurality of interconnects comprises a copper-based component interconnect (¶¶ [0029], [0031]).
	Regarding claim 9, Sankman et al. teach an electronic assembly, wherein the copper interconnects comprise a wire bonding assembly and a copper-based flip chip connection (¶[0004]). Sankman et al. do not disclose the material considered for use of the wire bond. Copper is a well known material that is commonly used for wire bonds because of the desired conductivity and reasonable cost. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use copper wire bonds since it is a known material that is well suited for the intended use.
	Regarding claim 11, Sankman et al. teach an electronic assembly, wherein the two or more copper interconnects of different types are disposed between dies of a three-dimensional integrated circuit. Sankman et al. do not explicitly teach that the dies are made of silicon. However, silicon is a well known and common semiconductor material. It would have been obvious to one having ordinary skill in the art at the invention was filed to use silicon for the dies, since silicon is a known material that is well suited for the intended use.
Claim Rejections - 35 USC § 103
Claims 12 and 13 re rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2010/0314756 to Lii et al. in view of Nanoparticle assembly and sintering towards all copper flip chip interconnects to Zürcher et al.
Regarding claim 12, Lii et al. teach an electronic assembly comprising: 
a flip chip connection (¶ [0012]), the flip chip connection comprising: 
an IC substrate (20) containing a plurality of under bump metallization (UMB) contacts (39) disposed thereon, each UBM contact comprising copper (¶ [0019]); 
a package substrate (130) containing a plurality of metal pads (126) disposed thereon; and 
at least one interconnect (50) connecting the IC substrate to the package substrate, the interconnect being disposed upon the UBM contacts and the pads.
Lii et al. teach metal pads (38) on the IC substrate comprising copper (¶ [0016]). Lii et al. do not teach that the metal pads (126) on the package substrate comprise copper. Copper is a known material that is suitable for use in metal pads, as evidenced in the use of copper for the metal pad (38). It would have been obvious to one of ordinary skill in the art at the time the inventio was filed to select copper for the metal pad since it is a known material that is well suited for the intended use. 
Lii et al. do not teach at least one copper-based interconnect or a portion thereof formed from fused copper nanoparticles. Zürcher et al. teach that low temperature methods of forming all-copper interconnects from a bulk copper matrix formed from fusion of copper nanoparticles (Abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Zürcher et al. into the invention of Lii et al. since it is desirable to mitigate electromigration risks resulting from high temperature annealing, as well as overcoming the current capacity limit of solder based interconnects. Id.
Regarding claim 13, Lii et al. teach an electronic assembly, wherein the interconnect comprises a spherical solder joint. Lii et al. do not teach wherein the at least one copper-based interconnect comprises copper. Zürcher et al. teach using copper interconnects in place of solder. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Zürcher et al. into the invention of Lii et al. for reasons discussed above.
Claims 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,585,671 to Nagesh et al. in view of US Patent Application Publication No. 2018/0320984 to Lewis et al.
Regarding claim 14, Nagesh et al. teach An electronic assembly comprising: 
an IC substrate (14); 
an electronic component (12) disposed on the IC substrate; and 
a hermetic seal assembly surrounding the electronic component, the hermetic seal assembly comprising a hermetic seal lid (20) disposed over the electronic component and a bonding surface (rim 22) contacting the IC substrate.
Nagesh et al. do not teach wherein a nanocopper seal comprising a bulk copper matrix formed from fused copper nanoparticles connects the bonding surface to the IC substrate. Lewis et al. teach wherein a nanocopper seal comprising a bulk copper matrix formed from fused copper nanoparticles connects the bonding surface to the IC substrate (¶ 0138]). It would have been obvious to one or ordinary skill in the art at the time the invention was filed to incorporate the teaching of Lewis et al. into the invention of Nagesh et al. since it is desirable to use lower temperatures that sintering copper nanoparticles makes possible since it is desirable to mitigate or eliminate undesired copper diffusion.
Regarding claim 15, Nagesh et al. teach an electronic assembly, further comprising: a heat sink (32)in thermal communication with the hermetic seal lid.
Regarding claim 16, Nagesh et al. teach an electronic assembly, wherein a first thermal interface material (18) is interposed between the electronic component and the hermetic seal lid and a second thermal interface material (34) is interposed between the hermetic seal lid and the heat sink.
Regarding claims 17 and 18, Nagesh et al. and Lewis et al. do not teach an electronic assembly, wherein the first and second thermal interface materials comprise a compliant substance made from a bulk copper matrix formed from fused copper nanoparticle or a reaction product of copper nanoparticles. Copper is a common material used in the art that is known for its electrical and thermal conductivity. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use copper for the thermal interface material since it is an economical material that is known and well suited for the intended use. It would have been further obvious to form the interface from a bulk copper matrix from fused copper nanoparticles since it is desirable to use low heat during annealing for the prevention of undesired diffusion. The use of fused copper nanoparticles allows lower temperatures to be used.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20180151471 to Cook et al.
Regarding claim 19, Cook et al. an electronic assembly comprising: 
an IC substrate (806);   
a package substrate (802); 
an electronic component (Fig. 8, FET for example) disposed upon the package substrate; and 
a heat channel (890) extending through the IC substrate and the package substrate and establishing thermal communication with the electronic component; 
wherein the IC substrate has a first thermal via (892) defined therein and the package substrate has a second thermal via (830) defined therein.
Cook et al. do not explicitly teach each thermal via being filled with a bulk copper matrix formed from fused copper nanoparticles in the embodiment of Fig. 8. Cook et al. does not disclose the material of the thermal vias in Fig. 8. In a separate embodiment of Fig. 6B, Cook et al. teach each thermal via being filled with a bulk copper matrix formed from fused copper nanoparticles (¶ [0043]). It would have been obvious to one of ordinary skill in the art to incorporate the fused nanoparticles of embodiment 6B into the embodiment of Fig. 8 since Cook et al. has already demonstrated that the material was known and well suited for the intended use.
wherein the bulk copper matrices are further interconnected with a plurality of interconnects (894) extending between the IC substrate and the package substrate. Cook et al. do not teach, in the embodiment of Fig. 8, each copper-based interconnect also comprising a bulk copper matrix formed from fused copper nanoparticles. In a separate embodiment of Fig. 6B, Cook et al. teach each thermal interconnect via being filled with a bulk copper matrix formed from fused copper nanoparticles (¶ [0043]). It would have been obvious to one of ordinary skill in the art to incorporate the fused nanoparticles of embodiment 6B into the embodiment of Fig. 8 since Cook et al. has already demonstrated that the material was known and well suited for the intended use.
	Regarding claim 20, Cook et al. teach an electronic assembly, further comprising a first heat sink in thermal communication with a face of the electronic component opposite the IC substrate (¶ [0053]). Cook et al. do not specifically teach a second heat sink in thermal communication with the second thermal via of the heat channel. It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669. The limitation of adding an additional heat sink has not been given any patentable weight.
Regarding claim 21, Cook et al. do not explicitly teach an electronic assembly, wherein the first heat sink is connected to the electronic assembly with a first copper-based interconnect comprising a bulk copper matrix formed from copper nanoparticles and the second heat sink is connected to the second thermal via with a second copper-based interconnect comprising a bulk copper matrix formed from copper nanoparticles. Cook et al. teach that the thermal routing structure (890) conducts the heat to a heat sink (¶ [0053]). It would have been obvious to one of ordinary skill in the art to connect the interconnect to the heat sink since it is desirable for the routing structure to fulfill its purpose. Additionally, in the case of duplication of parts where additional heat sinks are included, it would have been obvious and necessary to connect the heat removing interconnect to the additional heat sink since it would have been desirable to effectively remove the excess heat from the electronic device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814